— Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered July 24, 1990, convicting defendant upon her plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant’s only contention on appeal is that County Court erred in limiting the cross-examination of the police officer at the suppression hearing, thus preventing a full and fair assessment of the legality of the search. Defense counsel was attempting to solicit from the police officer information regarding his previous arrest of another person not present with defendant at the time of her arrest. Under the circumstances presented here, this testimony had nothing to do with the legality of the search and it was, therefore, irrelevant. Consequently, County Court did not abuse its discretion in sustaining the prosecution’s objection and limiting the scope of defense counsel’s questions in this regard (see, People v McKnight, 144 AD2d 702, 703, lv denied 73 NY2d 924; People v Washpun, 134 AD2d 858, 859, lv denied 70 NY2d 1012). To the extent that defense counsel was attempting to use the testimony to impeach the police officer’s credibility, it was properly excluded (see, People v Longwood, 116 AD2d 590, 592).
Mahoney, P. J., Weiss, Yesawich Jr., Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.